DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 7/20/2022 has been entered. Claims 1-13, and 20 remain pending in the application. Claims 21-26 are new.
Applicants amendments to the claims have failed to overcome the objections previously set forth in the Non-final Office Action mailed 3/28/2022. Specifically, the amendments have not overcome the previous objection to claim 8. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 3/28/2022. 
Claim Objections
Claim 5 is objected to because of the following informalities:   
Line 6 recites “the first and second perforated layers”. Examiner suggests replacing “the first and second perforated layers” with “the first perforated layer and the second perforated layer” for clarity purposes as there is a single first perforated layer and a single second perforated layer claimed.
Claim 6 is objected to because of the following informalities:   
Line 1-2 recites “the first and second perforated layers”. Examiner suggests replacing “the first and second perforated layers” with “the first perforated layer and the second perforated layer” for clarity purposes as there is a single first perforated layer and a single second perforated layer claimed.
Claim 8 is objected to because of the following informalities:   
Line 1-2 recites “wherein the sealing layer, the separating layer and the irrigation layer”. Examiner suggests adding a comma between “layer” and “and”.
Claim 22 is objected to because of the following informalities:   
Line 1 recites “the gel adhesive”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the gel adhesive” with “a gel adhesive”.
Claim 26 is objected to because of the following informalities:   
Line 2 recites “and antiperspirant, and an exfoliator”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “and antiperspirant, and an exfoliator” with “an antiperspirant, and an exfoliator”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 1,
Line 10 recites “the separating layer comprising a solid material”. There is not support in the original disclosure for this limitation. Page 16, line 13-20 describes the separating layer. The material of the separating layer is not discussed in the disclosure. The disclosure states that the separating layer can provide a barrier. However, this would not provide support for the material inherently comprising a solid, as other types of materials could provide a barrier. Appropriate correction is required 
	Examiner notes claims 2-13, and 24-26 are similarly rejected by virtue of their dependency on claim 1.
In regard to claim 20,
Line 6-7 recites “the separating layer composed of a solid material”. There is not support in the original disclosure for this limitation. Page 16, line 13-20 describes the separating layer. The material of the separating layer is not discussed in the disclosure. The disclosure states that the separating layer can provide a barrier. However, this would not provide support for the material inherently being composed of a solid, as other types of materials could provide a barrier. Appropriate correction is required 
	Examiner notes claims 21-23 are similarly rejected by virtue of their dependency on claim 20.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1,
Line 10 recites “the separating layer comprising a solid material”. It is unclear if the term solid is being used to describe the phase of the material i.e. solid and not semisolid i.e. gel, or if the term solid is being used to describe the material structure i.e. solid and not hollow. Appropriate correction is required. For examination purposes Examiner construes a solid material to require a material in the solid phase. 
Examiner notes claims 2-13, and 24-26 are similarly rejected by virtue of their dependency on claim 1.
In regard to claim 5,
Line 5 recites “the perforated layer”. There is insufficient antecedent basis for the limitation in this claim. Line 2 of claim 5 recites “a first perforated layer” and line 4 of claim 5 recites “a second perforated layer”. It is unclear if the perforated layer is intended to refer to the first perforated layer or to a different perforated layer. Appropriate correction is required. For examination purposes Examiner construes “the perforated layer” to be the first perforated layer. Examiner suggests replacing “the perforated layer” with “the first perforated layer”. 
Examiner notes claims 6-7 are similarly rejected by virtue of their dependency on claim 5.
In regard to claim 20,
Line 6-7 recites “the separating layer composed of a solid material”. It is unclear if the term solid is being used to describe the phase of the material i.e. solid and not semisolid i.e. gel, or if the term solid is being used to describe the material structure i.e. solid and not hollow. Appropriate correction is required. For examination purposes Examiner construes a solid material to require a material in the solid phase. 
	Examiner notes claims 21-23 are similarly rejected by virtue of their dependency on claim 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8-10, 12-13, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman (U.S. PG publication 20140066868) further in view of Hu (U.S. PG publication 20100174250).
In regard to claim 1,
A first embodiment of Freedman discloses a multilayered dressing system (see entire structure shown in figure 1B and figure 1C) for negative pressure wound therapy (paragraph [0054]; Examiner notes the device is used for negative pressure wound treatment), comprising: 
a hub (figure 1C, item 121) including a manifold (connection points on item 121 for tubing 108, 109 and 110; paragraph [0071]-[0072]) configured for connection with an inflow line (figure 1C, item 108; paragraph [0064]) that provides a first fluid pathway to an irrigation fluid source (fluid pump; paragraph [0064]: irrigation connection tubing 108, which conducts irrigant in an antegrade fashion from the irrigation source (e.g., 1 liter IV bag or fluid pump) to the dressing and wound surface) and an outflow line (figure 1C, item 109; paragraph [0064]) that provides a second fluid pathway to a vacuum source (paragraph [0064]); 
a sealing layer (figure 1C, item 111 and 112) comprising a film (see paragraph [0069] which describes item 111 as a film; paragraph [0070]: wherein apron 112 is composed of the same material as item 111) having a first surface (top of item 111 and 112 forms a first surface) and a second surface (bottom of item 111 and 112 forms a second surface), the first surface being coupled to the hub (see figure 1B; and figure 1C which shows a hole in layer 111 which is used to couple 111 to the hub), the second surface comprising an adhesive disposed at one or more peripheral locations on the film (see paragraph [0070]: The apron 112 can have an adhesive with peel-away paper backing on the ventral surface), 
an irrigation layer (figure 1C, item 115), the irrigation layer including a plurality of irrigation flow paths (paragraph [0076]) in fluid communication with the first fluid pathway (paragraph [0076]: the irrigation tubing system has a central connection point to all irrigation tubes that communicates to the wound surface and ultimately connects to the irrigation source).
The first embodiment of Freedman fails to disclose that the adhesive is a gel adhesive, and a separating layer coupled to the second surface of the film of the sealing layer, the separating layer comprising a solid material and configured to promote dispersion of fluid flow. As a result, the first embodiment of Freedman also fails to disclose an irrigation layer coupled to the separating layer.
Hu teaches a gel adhesive (hydrocolloid; paragraph [0055]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the adhesive of the first embodiment of Freedman with a gel adhesive, as taught by Hu, for the purpose of providing an adhesive that deforms to the body surface/skin contours (paragraph [0044] of Hu).
The first embodiment of Freedman in view of Hu fails to disclose a separating layer coupled to the second surface of the film of the sealing layer, the separating layer comprising a solid material and configured to promote dispersion of fluid flow. As a result, the first embodiment of Freedman in view of Hu also fails to disclose an irrigation layer coupled to the separating layer.
A second embodiment of Freedman teaches a hub (figure 13A, item 1305), a separating layer (figure 13A, item 1301) coupled to the second surface of the film of the sealing layer (see figure 13A; coupled via other components), the separating layer comprising a solid material (see 112 above for claim interpretation and figure 13A and paragraph [0076]: wherein plastic is a solid) and configured to promote dispersion of fluid flow (see figure 13A; The horizontal tubes help promote an even dispersal of fluid flow as supported by paragraph [0110] and therefore the separating layer is configured to promote dispersion of fluid flow); and an irrigation layer (figure 13A, item 1303) coupled to the separating layer (see figure 13A), the irrigation layer including a plurality of irrigation flow paths in fluid communication with the first fluid pathway (see figure 13A). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the irrigation layer of the first embodiment of Freedman in view of Hu with the irrigation layer and the separating layer of the second embodiment of Freedman and to modify the hub accordingly, as taught by the second embodiment of Freedman, for the purpose of enabling individual control of irrigation and suction to therefore tailor specific care to different portions of a wound (paragraph [0157] of Freedman). 
In regard to claim 3,
The first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman teaches the system of claim 1, wherein the gel adhesive of the sealing layer is located along the outer perimeter of the second surface of the film (see analysis of claim 1 above wherein the adhesive is a gel adhesive and paragraph [0070] of Freedman).	In regard to claim 4,
The first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman teaches the system of claim 1, wherein the gel adhesive comprises a hydrogel or a hydrocolloid (hydrocolloid; paragraph [0055] of Hu).
In regard to claim 8,
The first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman teaches the system of claim 1, wherein the sealing layer, the separating layer and the irrigation layer are each sized accordingly to a shape and a size of a wound area on which the multilayered dressing system is placed (see figure 1B and 1C of Freedman; paragraph [0020], [0066] and [0167] of Freedman).
In regard to claim 9,
[AltContent: textbox (Outwardly radiating irrigation flow path)][AltContent: arrow][AltContent: textbox (Body portion)][AltContent: arrow]
    PNG
    media_image1.png
    329
    336
    media_image1.png
    Greyscale

The first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman teaches the system of claim 1, wherein the irrigation layer includes a body portion (see figure 13A of Freedman above) and eight outwardly radiating irrigation flow paths extending from the body portion (see figure 13A above of Freedman where eight outwardly radiating irrigation flow paths are present as seen in figure 13A of Freedman).
In regard to claim 10,
The first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman teaches the system of claim 1, wherein the irrigation layer includes two, three, four, five, six, seven, eight, nine, or ten irrigation flow paths (see figure 13A above of Freedman).
In regard to claim 12,
The first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman teaches the system of claim 1.
[AltContent: textbox (Two sealed edges)]The first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman fails to disclose wherein each irrigation flow path of the plurality of irrigation flow paths of the irrigation layer comprises two sealed edges that extend outwardly away from a lumen.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Two sealed edges)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality of irrigation flow paths)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    238
    376
    media_image2.png
    Greyscale

A third embodiment of Freedman teaches wherein each irrigation flow path of the plurality of irrigation flow paths (see figure 2A above) of the irrigation layer comprises two sealed edges (see figure 2A above, item 203 and paragraph [0110]; Examiner notes item 203 is a brace which is construed as a sealed edge of the irrigation flow path. As shown above two braces are present) that extend outwardly away from a lumen (lumen of irrigation flow path; See figure 2A above).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the irrigation layer 1303 of the first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman to include wherein each irrigation flow path of the plurality of irrigation flow paths of the irrigation layer comprises two sealed edges that extend outwardly away from a lumen, as taught by the third embodiment of Freedman, for the purpose of stabilizing the irrigation layer (paragraph [0110] of Freedman). 
In regard to claim 13,
The first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman in view of the third embodiment of Freedman teaches the system of claim 12, wherein sealed edges of each irrigation flow path of the plurality of irrigation flow paths of the irrigation layer provide an attachment area for directly connecting the irrigation layer to at least another portion of the system (see analysis of claim 12 above and figure 2A above of Freedman; wherein due to the shape and size of the sealed edges, an attachment area for directly connecting the irrigation layer to at least another portion of the system is provided).
In regard to claim 24,
The first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman teaches system of claim 1, wherein the sealing layer comprises a backing configured to be removable from the hub (paragraph [0070] of Freedman; Examiner notes since the backing is removable from the system it is therefore configured to be removable from the hub by being removed from the system).
In regard to claim 25,
The first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman teaches the system of claim 4, wherein the gel adhesive comprises a surface modifier (paragraph [0055] of Hu wherein an antiperspirant material is in the adhesive portion).
In regard to claim 26,
The first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman teaches the system of claim 25, wherein the surface modifier is one of an adhesion promoter, a depilatory agent, and antiperspirant, and an exfoliator (see paragraph [0055] of Hu).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Freedman (U.S. PG publication 20140066868) in view of Hu (U.S. PG publication 20100174250) further in view of Grossmann (U.S. Patent no 4372303).
In regard to claim 2,
The first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman teaches the system of claim 1, wherein the film of the sealing layer is a transparent plastic film comprising a polyurethane (paragraph [0101] of Freedman: wherein the film is Tegaderm which is a transparent plastic film comprising a polyurethane; see page 23 of Applicant disclosure which describes Tegaderm as a “transparent polymeric film, such as a polyurethane film (e.g., TegadermTM)”) and wherein the film includes an adhesive on a wound-facing surface of the film (paragraph [0069]-[0070] of Freedman). 
The first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman is silent as to wherein the adhesive is a clear adhesive.
Grossmann teaches an adhesive that is a clear adhesive (see claim 10 of Grossman wherein the adhesive is transparent).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman to include a clear adhesive, as taught by Grossman, for the purpose of enabling viewing of the site beneath the dressing (see claim 10 of Grossman).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman (U.S. PG publication 20140066868) in view of Hu (U.S. PG publication 20100174250) further in view of Lockwood (U.S. PG publication 20020161346).
In regard to claim 5,
The first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman teaches the system of claim 1, further comprising: a first perforated layer (figure 1C, item 117 of Freedman; paragraph [0077] of Freedman) coupled to the irrigation layer (see figure 1B of Freedman) and defining a plurality of pores (paragraph [0077] of Freedman) adapted to prevent tissue ingrowth (paragraph [0166] of Freedman; sized appropriately to discourage tissue in-growth as supported by paragraph [0166] of Freedman); and a second perforated layer (figure 1C, item 113 of Freedman; paragraph [0073] of Freedman) coupled to the irrigation layer (see figure 1B of Freedman), such that the irrigation layer is positioned between the perforated layer and the second perforated layer (see figure 1C and [0020] of Freedman).
Although Freedman discloses that the first perforated layer and the second perforated layer are composed of a synthetic polymer (paragraph [0073] of Freedman) that is pliable (paragraph [0074] of Freedman), the first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman fails to specifically disclose wherein the first and second perforated layers are composed of silicone.
Lockwood teaches a wound dressing with a perforated layer (figure 2, item 20; see holes 36) composed of silicone (paragraph [0072]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first and second perforated layers of the first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman to include a silicone, as taught by Lockwood, for the purpose of providing a suitable pliable material (paragraph [0072] of Lockwood). 
In regard to claim 6,
The first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman in view of Lockwood teaches the system of claim 5.
The first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman in view of Lockwood teaches the first and second perforated layers each includes pores (paragraph [0166] of Freedman), and the size of the pores can be adjusted through manufacturing to encourage or discourage specific biological host response, such as tissue in-growth (paragraph [0166] of Freedman) but fails to specifically disclose wherein the first and second perforated layers include pores each having a diameter of about 0.5 millimeters (mm) to about 2 mm. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pore diameter to have a diameter of about 0.5 millimeters (mm) to about 2 mm, as taught by Freedman, as Freedman teaches first and second perforated layers that include pores whose diameter can be adjusted (paragraph [0166] of Freedman), and further wherein the pore diameter to have a diameter of about 0.5 millimeters (mm) to about 2 mm as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Additionally it would have been an obvious matter of design choice to modify the first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman in view of Lockwood to include wherein the first and second perforated layers each include pores each having a diameter of about 0.5 millimeters (mm) to about 2 mm since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device.
In regard to claim 7,
The first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman in view of Lockwood teaches the system of claim 6, wherein the gel adhesive is adapted to releasably bond the system along the one or more peripheral locations of the film to skin located around a wound (paragraph [0070] of Freedman; see analysis of claim 1 above wherein the adhesive is a gel adhesive).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Freedman (U.S. PG publication 20140066868) in view of Hu (U.S. PG publication 20100174250) further in view of Howard (U.S. PG publication 20020150720).
In regard to claim 11,
The first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman teaches the system of claim 1.
The first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman is silent as to wherein the irrigation layer is composed of a polyurethane.
Howard teaches wherein the irrigation layer (figure 2a, item 562) is composed of a polyurethane (paragraph [0058]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first embodiment of Freedman in view of Hu in view of the second embodiment of Freedman to include wherein the irrigation layer is composed of a polyurethane, as taught by Howard, for the purpose of implementing a suitable tubing material which is hydrophilic (paragraph [0058] of Howard).
Claims 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman (U.S. PG publication 20140066868) further in view of Scholz (U.S. PG publication 20140221907).
In regard to claim 20,
A first embodiment of Freedman discloses a multilayered dressing system (see entire structure shown in figure 1B and figure 1C), comprising: 
a hub (figure 1C, item 121) having a manifold (connection points on item 121 for tubing 108, 109 and 110; paragraph [0071]-[0072]) configured for connection with an inflow line (figure 1C, item 108; paragraph [0064]) that provides a fluid pathway to an irrigation fluid source (fluid pump; paragraph [0064]: irrigation connection tubing 108, which conducts irrigant in an antegrade fashion from the irrigation source (e.g., 1 liter IV bag or fluid pump) to the dressing and wound surface); 
a sealing layer (figure 1C, item 111 and 112) having a first surface (top of item 111 and 112 forms a first surface) and a second surface (bottom of item 111 and 112 forms a second surface), the first surface being coupled to the hub (see figure 1B; and figure 1C which shows a hole in layer 111 which is used to couple 111 to the hub); 
an irrigation layer (figure 1C, item 115), the irrigation layer including a plurality of irrigation flow paths (paragraph [0076]) in fluid communication with the fluid pathway (paragraph [0076]: the irrigation tubing system has a central connection point to all irrigation tubes that communicates to the wound surface and ultimately connects to the irrigation source).
The first embodiment of Freedman fails to disclose a separating layer coupled to the second surface of the sealing layer, the separating layer composed of a solid material and configured to promote dispersion of fluid flow; an irrigation layer coupled to the separating layer, and each irrigation flow path of the plurality of irrigation flow paths defining a lumen that adjusts from a collapsed condition to an expanded condition when subjected to positive pressure.
A second embodiment of Freedman teaches a hub (figure 13A, item 1305), a separating layer (figure 13A, item 1301) coupled to the second surface of the sealing layer (see figure 13A; coupled via other components), the separating layer composed of a solid material (see 112 above for claim interpretation and figure 13A and paragraph [0076]: wherein plastic is a solid) and configured to promote dispersion of fluid flow (see figure 13A; The horizontal tubes help promote an even dispersal of fluid flow as supported by paragraph [0110] and therefore the separating layer is configured to promote dispersion of fluid flow); and an irrigation layer (figure 13A, item 1303) coupled to the separating layer (see figure 13A), the irrigation layer including a plurality of irrigation flow paths in fluid communication with the fluid pathway (see figure 13A). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the irrigation layer of the first embodiment of Freedman with the irrigation layer and the separating layer of the second embodiment of Freedman and to modify the hub accordingly, as taught by the second embodiment of Freedman, for the purpose of enabling individual control of irrigation and suction to therefore tailor specific care to different portions of a wound (paragraph [0157] of Freedman). 
The first embodiment of Freedman in view of the second embodiment of Freedman fails to disclose each irrigation flow path of the plurality of irrigation flow paths defining a lumen that adjusts from a collapsed condition to an expanded condition when subjected to positive pressure.
Scholz teaches an irrigation flow path defining a lumen that adjusts from a collapsed condition to an expanded condition when subjected to positive pressure (figure 8A and 8B, item 650; paragraph [0066]: valve reed 650 is a flat tube; paragraph [0064]: the tubing is soft and relatively easy to collapse; see paragraph [0004] which describes that the valve opens in response to positive pressure to deliver a fluid. Since lay-flat tubing with a valve, is used the tube would open when subjected to positive pressure; see also position of item 650 in figure 8A compared to figure 8B; paragraph [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify each irrigation flow path of Freedman to define a lumen that adjusts from a collapsed condition to an expanded condition when subjected to positive pressure, as taught by Scholz, for the purpose of reducing the profile of the dressing (paragraph [0062] of Scholz) and improving patient comfort (paragraph [0060] of Scholz).
In regard to claim 21,
The first embodiment of Freedman in view of the second embodiment of Freedman in view of Scholz teaches the system of claim 20, wherein the sealing layer comprises a backing configured to be removable from the hub (paragraph [0070] of Freedman; Examiner notes since the backing is removable from the system it is therefore configured to be removable from the hub by being removed from the system).
In regard to claim 23,
The first embodiment of Freedman in view of the second embodiment of Freedman in view of Scholz teaches the system of claim 20 further comprising: a perforated layer (figure 1C, item 117 of Freedman; paragraph [0073] and [0077] of Freedman) coupled to the irrigation layer (see figure 1C and 13A of Freedman), the perforated layer defining multiple openings for fluid flow toward the hub (see paragraph [0073], [0077], and [0166] of Freedman; Examiner notes due to the size of the multiple openings fluid is capable of flowing toward the hub).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Freedman (U.S. PG publication 20140066868) in view of Scholz (U.S. PG publication 20140221907) further in view of Hu (U.S. PG publication 20100174250).
In regard to claim 22,
The first embodiment of Freedman in view of the second embodiment of Freedman in view of Scholz teaches the system of claim 20, wherein the adhesive of the sealing layer (adhesive on item 112 as disclosed in paragraph [0070] of Freedman) is located along an outer perimeter of the second surface of the sealing layer (see paragraph [0070] of Freedman) and wherein the adhesive is configured to form an air-tight seal over a wound area on which the multilayered dressing system is placed (Examiner notes as supported by paragraph [0070] the adhesive due to its structure is fully capable of forming an air-tight seal over a wound area on which the multilayered dressing system is placed).
The first embodiment of Freedman in view of the second embodiment of Freedman in view of Scholz fails to disclose wherein the adhesive is a gel adhesive and wherein the gel adhesive is configured to form an air-tight seal over a wound area on which the multilayered dressing system is placed.
Hu teaches a gel adhesive (hydrocolloid; paragraph [0055]), and wherein the gel adhesive is configured to form an air-tight seal over a wound area on which the multilayered dressing system is placed (paragraph [0006] and [0057]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the adhesive of the first embodiment of Freedman in view of the second embodiment of Freedman in view of Scholz with a gel adhesive, as taught by Hu, for the purpose of providing an adhesive that deforms to the body surface/skin contours (paragraph [0044] of Hu).
Response to Arguments
Applicant’s arguments with respect to claims 1-13 and 20-26 have been considered but are moot because the new ground of rejection does not rely on any interpretation of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that Freedman fails to disclose the claimed separating layer. Examiner respectfully disagrees in view of the new interpretation of Freedman. See analysis of current interpretation of Freedman above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783